Title: To Alexander Hamilton from William Ellery, 27 May 1793
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] May 27, 1793. “… Last saturday evening I recd. a letter from you dated   containing directions for filling Sea Letters, and enclosing four of these Letters. The day before I received them, I received two Sea-Letters in a blank wrapper directed to me and freed Oliver Wolcott. It gave me great Satisfactn to receive your particular directions for filling Sea Letters, and I wish that one of all the forms of documents which may be sent to me may be either completely filled fictitiously so that such particular directions may be given concerning the filling thereof as may prevent errors, and promote Uniformity.… Please to inform me what fees I am to receive for each Sea-Letter issued.”
